Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying. 

Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Antecedent Basis

The claims are replete with lack of antecedent basis issues (see MPEP 2173.05(e)). Generally, the first time a claim element is introduced “a” or “an” (as grammatically appropriate) should be used. When subsequently referring back to a claim element already introduced “the” or “said” is used to make it clear which element precisely is being referred to.  (see claim 8 for example)

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure 3 (7, 12, 15, and 18); figure 4 (37); figure 5 (26-33).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to 

Specification
The disclosure is objected to because of the following informalities: see drawing objection above.  
Appropriate correction is required.

Substitute Spec Requirements
Note that any time a substitute specification is submitted it must include the following three things:
Marked-up copy of the entire specification, which is a version that shows all changes to the most recent specification of record (here, the one filed DATE) with markings. Additions of text are underlined and deletions of text are shown by strike-through, except double brackets may be used to indicate deletion of [[five]] or [[fewer]] characters;
Clean copy
Signed statement that “the substitute specification includes no new matter.”
Accordingly, the current specification is considered to be the originally filed specification of DATE. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The verbiage “comprised of” is indefinite.  It is unclear if Applicant intends “comprising” or “consisting of”.  For the purpose of examination the verbiage will be examined as “comprising”.  
Claims 8 and 14-15 recite “preferred visual and auditory stimulation” which renders the claim indefinite as what is “preferred”; Applicant could claim selecting visual and auditory stimulation.  
Claim 9 depends from claim 8 but then also references claim 1 which may render the claim indefinite – as referencing claim 1 does not actually add any limitations, Applicant may elect to remove the reference.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Rutledge US 2018/0160819 and Franceschetti WO 2019/143953.

Regarding claim 1 Rutledge teaches a resting pod comprised of the following parts: 
(a) a selectively-sealed chamber [0034- part g]; 
(b) onboard climate controls [0034 – part c]; 
(c) bed portion [0034 – part a]; 
(d) onboard multimedia [0061]; 
(e) onboard CPU [0036];  
(g) software [0036].
 	Rutledge fails to teach f) onboard biofeedback sensors and (h) a cloud network.
 	Franceschetti [0014-0016] monitors heart rate, respiration rate and other biofeedbacks via sensors [0015].  Franceschetti also teaches [0072] and [0162] a cloud computer.  
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to monitor biofeedback and use a cloud network as taught by Franceschetti teaches analyzing the sleep to set preference settings [0081-0082] and cloud network permits storage of data remotely.  The biofeedback is used to identify user and set preferences.  

Regarding claim 2, the combination of Rutledge and Franceschetti teaches a resting pod of claim 1 wherein the selectively-sealed chamber having a slidable cover [0057 Rutledge].  

Regarding claim 3, the combination of Rutledge and Franceschetti teaches a resting pod of claim 1 wherein the onboard climate controls include a cooling system and an electrical heating system [0059 Rutledge].  

Regarding claim 5, the combination of Rutledge and Franceschetti teaches a resting pod of claim 1 wherein the onboard CPU containing WiFi (see figure 7) and onboard cellular transmitters [0061, 0066, 0067 Rutledge].  

Regarding claim 7, the combination of Rutledge and Franceschetti teaches a resting pod of claim 1 wherein the software including a mobile device application [0036].  

Regarding claim 8, Rutledge teaches a method for enhancing rest, the method comprised of the following:
(a) reserving the rest pod [0067] – It appears based on Applicant’s specification reserving is acquiring; 
(b) selecting the rest scenario [0067]; 
(c) resting inside the closed pod [0067]; 
(d) being exposed to preferred visual and auditory stimulation [0067]; 
 	Rutledge fails to teach (e) recording biofeedback; and (f) analyzing biofeedback.  
 	Franceschetti monitors heart rate, respiration rate and other biofeedbacks [0014-0016] via sensors [0015].  Biofeedback is analyzed [0016] and [0081-0082].


Regarding claim 9, the combination of Rutledge and Franceschetti teaches the method for enhancing rest of claim 8 wherein the selecting the rest scenario being performed on the cloud network of claim 1.  Franceschetti teaches monitoring biofeedback and using a cloud network analyze the sleep to set preference settings [0081-0082] and cloud network permits storage of data remotely.  The biofeedback is used to identify user and set preferences.  

Regarding claim 11, the combination of Rutledge and Franceschetti teaches the method for enhancing rest of claim 8 wherein the visual and auditory stimulation being selected in the rest scenario and settings in the user profiles.  Franceschetti teaches monitoring biofeedback and using a cloud network analyze the sleep to set preference settings [0081-0082] and cloud network permits storage of data remotely.  The biofeedback is used to identify user and set preferences based on the user.  

Regarding claim 12, the combination of Rutledge and Franceschetti teaches a method for enhancing rest of claim 8 wherein the recording of biofeedback including the recording of heart rate, body movement and breathing rates.  Franceschetti monitors heart rate, respiration rate and other biofeedbacks [0014-0016] via sensors [0015].  Biofeedback is analyzed [0016] and [0081-0082].



Regarding claim 14, the combination of Rutledge and Franceschetti teaches a method for enhancing rest of claim 8 wherein being exposed to preferred visual and auditory stimulation [0067] allows light levels to communicate with the retina and consequently the suprachiasmatic nucleus.  The claim is interpreted to indicate the light levels to communicate with the retina and consequently the suprachiasmatic nucleus and this is an intended use recitation.  The device of Rutledge permits this to occur.  

Regarding claim 15, the combination of Rutledge and Franceschetti teaches a method for enhancing rest of claim 8 wherein being exposed to preferred visual and auditory stimulation [0067] allows sound frequencies that reduce or increase brainwave activity.  The claim is interpreted to indicate sound frequencies that reduce or increase brainwave activity and this is an intended use recitation.  The device of Rutledge permits this to occur.  

Regarding claim 16, the combination of Rutledge and Franceschetti teaches a method for enhancing rest of claim 8 wherein the resting inside a pod includes exposure to temperature levels [0084 and 0086, for example] that signal the hypothalamus that nighttime has arrived, and the body can begin the sleep process.  


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rutledge US 2018/0160819 and Franceschetti WO 2019/143953 as applied to claim 1 above and in further view of Schwab US 2017/0318975.

Regarding claim 4, the combination of Rutledge and Franceschetti teaches a resting pod of claim 1 wherein the onboard multimedia includes a video screen and sound speakers (see figure 7), [0069 Rutledge].
	The combination of Rutledge and Franceschetti fails to teach the video is wraparound and the sound is surround.
	Schwab teaches surround sound [0034] and teaches wraparound video (curved display) [0041].
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to utilize a curved display and surround sound as taught by Schwab as to enhance the video experience.  


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rutledge US 2018/0160819 and Franceschetti WO 2019/143953 as applied to claim 1 above and in further view of Lee USP 4,679,569 and Toda US 2017/0031324.

Regarding claim 6, the combination of Rutledge and Franceschetti teaches a resting pod of claim 1 however fails to teach wherein the onboard biofeedback sensors include a ballistocardiograph and a millimeter wave sensor.  
	Lee teaches a ballistocardiograph to “provide a method of in-home, self-monitorization for elderly, sickly and health-concerned persons without the assistance or required presence of an attendant” (column 2 lines 40-45).  

	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a ballistocardiograph to monitor a person in bed as taught by Lee and a millimeter wave sensor to determine if the person is sleeping as taught by Toda; together to capture additional data from the sleep pod.  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rutledge US 2018/0160819 and Franceschetti WO 2019/143953 as applied to claim 8 above and in further view of Allison US 2015/0193864.

Regarding claim 10, the combination of Rutledge and Franceschetti teaches a method for reserving a rest pod of claim 8, however fails to teach wherein the reserving being conducted on integrations with users' existing online calendars.  
	The general concept of making reservations online and syncing to one’s personal calendar, for example on a phone is well known and routine.  See for example Allison which teaches [0052] where the reservations are synced with a calendar.  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to sync reservations (or plans) to a calendar as taught by Allison, as most people use a smart phone to sync their calendar and remember important events.  


Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make . 
Some exemplary art includes: Weathers  USP 5,725,472, Gray D899,131; and Christopher US 2010/0005588
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior art may be accessed using: http://patft.uspto.gov/ and http://appft.uspto.gov/netahtml/PTO/search-bool.html
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    76
    144
    media_image2.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        2/25/2022